Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action

Claims 1, 6-8, 10-25 are pending.  Claims  15-16, 20-25 remain withdrawn. Claims  1, 6-8, 10-14 and  17-19 are for examination. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 5/13/22  in this application after the  advisory action of  4154/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid,  the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 5/13/22 has been entered. 

Applicants argument submitted on  5/13/22 are considered but no found persuasive as discussed below. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
However, new NS double patenting rejections with a secondary reference - Q8NNQ9_CORGL are warranted.  The reference patents & applications are all directed to a method of producing an objective substance requiring SAM (such as vanillin) in a microorganism, wherein the microorganism has a reduced activity of the protein encoded by the NCg12048.  Q8NNQ9_CORGL discloses a protein encoded by NCg12048 having 100% sequence identity to SEQ ID NO:93 of the instant application ( see sequence alignment below).  

Claims 1, 6-8, 10-14, 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 US Patent 10,858,676 (reference patent) in view of  Q8NNQ9_CORGL. The Q8NNQ9_CORGL discloses a protein encoded by NCg12048 having 100% sequence identity to SEQ ID NO:93 of the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1, 6-8, 10-14, 17-19 of the instant application and claims 1-45 of the reference patent are both directed to a method of producing vanillic acid from protocatechuic acid by using C. glutamicum comprising increased O-methyltransferase activity.
Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the reference teachings to make the claimed method by transforming the Corynebacterium glutamicum taught by reference patent to reduce the activity of protein encoded by  NCg12048 gene of Accession Q8NNQ9_CORGL. The Q8NNQ9_CORGL discloses a protein encoded by NCg12048 having 100% sequence identity to SEQ ID NO:93 of the instant application.  As Q8NNQ9_CORGL discloses a protein encoded by NCg12048 having 100% sequence identity to SEQ ID NO:93. and would use Q8NNQ9_CORGL discloses a protein encoded by NCg12048 having 100% sequence identity to SEQ ID NO:93 of instant application.  Therefore, the conflicting claims are not patentably distinct from each other.  
Therefore, the conflicting claims are not patentably distinct from each other.   

Claims 1, 6-8, 10-14, 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of  US 10,876,138 in view of Q8NNQ9_CORGL. Q8NNQ9_CORGL discloses a protein encoded by NCg12048 having 100% sequence identity to SEQ ID NO:93 of the instant application. 

Sequence alignment of SEQ ID NO: 93 with Q8NNQ9_CORGL

Q8NNQ9_CORGL
ID   Q8NNQ9_CORGL            Unreviewed;       401 AA.
AC   Q8NNQ9;
DT   01-OCT-2002, integrated into UniProtKB/TrEMBL.
DT   01-OCT-2002, sequence version 1.
DT   11-DEC-2019, entry version 77.
DE   SubName: Full=Methionine synthase II (Cobalamin-independent) {ECO:0000313|EMBL:BAB99522.1};
DE            EC=2.1.1.14 {ECO:0000313|EMBL:BAB99522.1};
GN   OrderedLocusNames=Cgl2129 {ECO:0000313|EMBL:BAB99522.1};
OS   Corynebacterium glutamicum (strain ATCC 13032 / DSM 20300 / JCM 1318 / LMG
OS   3730 / NCIMB 10025).


  Query Match             100.0%;  Score 2102;  DB 193;  Length 401;
  Best Local Similarity   100.0%;  
  Matches  401;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSQNRIRTTHVGSLPRTPELLDANIKRSNGEIGEEEFFQILQSSVDDVIKRQVDLGIDIL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSQNRIRTTHVGSLPRTPELLDANIKRSNGEIGEEEFFQILQSSVDDVIKRQVDLGIDIL 60

Qy         61 NEGEYGHVTSGAVDFGAWWNYSFTRLGGLTMTDTDRWASQEAVRSTPGNIKLTSFSDRRD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEGEYGHVTSGAVDFGAWWNYSFTRLGGLTMTDTDRWASQEAVRSTPGNIKLTSFSDRRD 120

Qy        121 RALFSEAYEDPVSGIFTGRASVGNPEFTGPITYIGQEETQTDVDLLKKGMNAAGATDGFV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 RALFSEAYEDPVSGIFTGRASVGNPEFTGPITYIGQEETQTDVDLLKKGMNAAGATDGFV 180

Qy        181 AALSPGSAARLTNKFYDTDEEVVAACADALSQEYKIITDAGLTVQLDAPDLAEAWDQINP 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AALSPGSAARLTNKFYDTDEEVVAACADALSQEYKIITDAGLTVQLDAPDLAEAWDQINP 240

Qy        241 EPSVKDYLDWIGTRIDAINSAVKGLPKEQTRLHICWGSWHGPHVTDIPFGDIIGEILRAE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 EPSVKDYLDWIGTRIDAINSAVKGLPKEQTRLHICWGSWHGPHVTDIPFGDIIGEILRAE 300

Qy        301 VGGFSFEGASPRHAHEWRVWEENKLPEGSVIYPGVVSHSINAVEHPRLVADRIVQFAKLV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VGGFSFEGASPRHAHEWRVWEENKLPEGSVIYPGVVSHSINAVEHPRLVADRIVQFAKLV 360

Qy        361 GPENVIASTDCGLGGRLHSQIAWAKLESLVEGARIASKELF 401
              |||||||||||||||||||||||||||||||||||||||||
Db        361 GPENVIASTDCGLGGRLHSQIAWAKLESLVEGARIASKELF 401



One of skill in the art would use Q8NNQ9_CORGL. The Q8NNQ9_CORGL discloses a protein encoded by NCg12048 having 100% sequence identity to SEQ ID NO:93.. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1, 6-8, 10-14, 17-19 of the instant application and claims 1-25 the reference patent are both directed to a method of producing vanillic acid from protocatechuic acid by using C. glutamicum comprising increased O-methyltransferase activity, Application No.  the reference patent would use Q8NNQ9_CORGL that discloses a protein encoded by NCg12048 having 100% sequence identity to SEQ ID NO:93 of instant application. Therefore, the conflicting claims are not patentably distinct from each other.  
Claims 1, 6-8, 10-14, 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 copending Application No.  16/392,756 (reference application) in view of Q8NNQ9_CORGL that discloses a protein encoded by NCg12048 having 100% sequence identity to SEQ ID NO:93 of instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1, 6-8, 10-14, 17-19 of the instant application and claims 1-30 the reference application are both directed to a method of producing vanillic acid from protocatechuic acid by using C. glutamicum comprising increased O-methyltransferase activity, reduced activity of vanillate demethylase and also Application No.  16/392,756 also disclose NCgl2048 gene,  and therefore One of skill in the art would use Q8NNQ9_CORGL. As Q8NNQ9_CORGL discloses a protein encoded by NCg12048 having 100% sequence identity to SEQ ID NO:93. of instant application.  Therefore, the conflicting claims are not patentably distinct from each other.

Claims 1, 6-8, 10-14, 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 US 10,883,124  (reference patent .) in view of Q8NNQ9_CORGL. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1, 6-8, 10-14, 17-19 of the instant application and claims 1-33 the reference  patent are both directed to a method of producing vanillic acid from protocatechuic acid by using C. glutamicum comprising increased O-methyltransferase activity, reduced activity of vanillate demethylase. Claims 1, 6-8, 10-14, 17-19 of the instant application and claims 1-33  of the reference patent are both directed to a method of producing vanillic acid from protocatechuic acid by using C. glutamicum comprising increased O-methyltransferase activity. One of skill in the art would use Q8NNQ9_CORGL.  As Q8NNQ9_CORGL discloses a protein encoded by NCg12048 having 100% sequence identity to SEQ ID NO:93. and would use Q8NNQ9_CORGL discloses a protein encoded by NCg12048 having 100% sequence identity to SEQ ID NO:93 of instant application.  Therefore, the conflicting claims are not patentably distinct from each other.  .  Therefore, the conflicting claims are not patentably distinct from each other.

Claims 1, 6-8, 10-14, 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 and 34 copending Application No.  16/200,011 (reference application) in view of disclose NCgl2048 gene  encode protein of SEQ ID NO:124 which 100% identical  SEQ ID NO: 93 of instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims  1, 6-8, 10-14, 17-19 of the instant application and claims 1-28 and 34 the reference application are both directed to a method of producing vanillic acid from protocatechuic acid by using C. glutamicum comprising increased O-methyltransferase activity, reduced activity of vanillate demethylase, alcohol dehydrogenase, and protocatechuate 3,4-dioxygenase, and also Application No.  16/392,819 also disclose NCgl2048 gene. One of skill in the art would use Q8NNQ9_CORGL.  As Q8NNQ9_CORGL discloses a protein encoded by NCg12048 having 100% sequence identity to SEQ ID NO:93. and would use Q8NNQ9_CORGL discloses a protein encoded by NCg12048 having 100% sequence identity to SEQ ID NO:93 of instant application.  Therefore, the conflicting claims are not patentably distinct from each other.  .  Therefore, the conflicting claims are not patentably distinct from each other.
  

Claims 1, 6-8, 10-14, 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 US 11,053,519  (reference patent ) in view of Q8NNQN-corgl. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1, 6-8, 10-14, 17-19 of the instant application and claims  1-23  the reference application are both directed to a method of producing vanillic acid from protocatechuic acid by using C. glutamicum comprising increased O-methyltransferase activity, reduced activity of vanillate demethylase, alcohol dehydrogenase, and protocatechuate 3,4-dioxygenase, and also  disclose NCgl2048 gene  encode protein.  One of skill in the art would use Q8NNQ9_CORGL.  As Q8NNQ9_CORGL discloses a protein encoded by NCg12048 having 100% sequence identity to SEQ ID NO:93. and would use Q8NNQ9_CORGL discloses a protein encoded by NCg12048 having 100% sequence identity to SEQ ID NO:93 of instant application.  Therefore, the conflicting claims are not patentably distinct from each other.  Therefore, the conflicting claims are not patentably distinct from each other. 

Argument
 Applicants argue that the claim 1 is  amended  and modification  render the claim to a closed not open interpretation. Applicants argument is considered but found unpersuasive.  It is ODP rejection.   Applicants argue that reference patents/applications recite a method of producing an objective substance by reducing the activity of the protein encoded by the NCg12048 gene combined with other modifications and the claims of the instant application do not recite the features of claim 1 of the reference patent (reducing enolase, reducing AICAR, and etc.).  However, only a one-way determination of distinctness is needed in resolving the issue of double patenting in the instant application. The claims of the reference patent/application are more specific than and wholly encompassed by the claims of the instant application and therefore, the conflicting claims are not patentably distinct from each other.  Applicant made similar arguments against the double patenting rejections in 16/392,756.  The protein encoded by the NCg12048 of SEQ ID NO:120 of the reference patents is identical to the protein encoded by the NCg12048 of SEQ ID NO:93 of the instant application.  Further, the  secondary reference cited in the rejections - Q8NNQ9-CORGL  (IDS filed on 4/24/2019) discloses a protein encoded by the NCg12048 gene having 100% sequence identity to SEQ ID NO:93 of the instant application. Moreover   some dependent claims such as claim 22 of  ‘138, claim 26 of ‘676,  claim 26 of ’124 patents are directed to use of NCgl2048 gene ( see below the claims of  the patents). Therefore it ODP rejection  is valid.

















US 10,876,138


    PNG
    media_image1.png
    394
    335
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    82
    711
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    55
    342
    media_image3.png
    Greyscale



US 10858676

    PNG
    media_image4.png
    1010
    715
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    138
    702
    media_image5.png
    Greyscale


















US11053519

    PNG
    media_image6.png
    443
    315
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    61
    304
    media_image7.png
    Greyscale







US10883124

    PNG
    media_image8.png
    207
    340
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    89
    318
    media_image9.png
    Greyscale



As shown above the claims of the reference patents are all directed to a method of producing an objective substance requiring SAM (such as vanillin) in a microorganism, wherein the microorganism has a reduced activity of the protein encoded by the NCg12048 and also since the NCg12048 of SEQ ID NO:120 of the reference patents is identical to the protein encoded by the NCg12048 of SEQ ID NO:93 of the instant application, it is obvious to use Q8NNQ9_CORGL protein encoded by NCg12048 having 100% sequence identity to SEQ ID NO:93. and would use Q8NNQ9_CORGL discloses a protein encoded by NCg12048 having 100% to the method of the claims of the reference patents & applications.

Applicants finally argue by stating that:
“None of the independent claims in the reference patents/application recite the features of the instant claims, that is none of the independent claims in the reference patents/ application recite increasing L-cysteine biosynthesis enzymes and/or their positive expression regulators, which is a feature of all the claims of the instant application. Therefore, by the Office’s logic, any modified microorganism that produces the claimed objective substance would anticipate the instant claims. Clearly, this is illogical and incorrect. -------There are dependent claims in the reference patents/ application that recite some overlapping features with those of the instant claims; however, they must be in combination (in the reference claims) with the modification that is the primary feature in the independent claims of the reference patents, that is, decreasing AICAR, etc. in claim 1 of the ‘676 patent, decreasing enolase in the “138 patent, including OMT from Bacterioidetes in the ‘124 patent, increasing SAM in the ‘011 application, and increasing sahH in the ‘519 patent. ----- Finally, all four cited reference patents and one application recite a method of producing an objective substance, such as vanillic acid or vanillin, by either increasing or decreasing various metabolic enzymes. All but one (16/200,011; “ ‘011 application’) have issued with no double patenting rejections ever made and no Terminal Disclaimers filed. Even in the pending ‘011 application, a final Action has issued just recently, again without a double patenting rejection. Stated somewhat differently, at least three (3) primary patent examiners in the same Technology Center, evaluating similar subject matter/issues, did not make any double patenting rejections. The Office has thus already spoken on this issue, and decided that no double patenting exists.”
Above argument is considered but found unpersuasive.

As explained above  the rejections are ODP rejections.  AS  explained  in the final rejection; However, only a one-way determination of distinctness is needed in resolving the issue of double patenting in the instant application. The claims of the reference patent/application are more specific than and wholly encompassed by the claims of the instant application and therefore, the conflicting claims are not patentably distinct from each other.  Applicant made similar arguments against the double patenting rejections in 16/392,756.  The protein encoded by the NCg12048 of SEQ ID NO:120 of the reference patents is identical to the protein encoded by the NCg12048 of SEQ ID NO:93 of the instant application.  Further, the  secondary reference cited in the rejections - Q8NNQ9-CORGL  (IDS filed on 4/24/2019) discloses a protein encoded by the NCg12048 gene having 100% sequence identity to SEQ ID NO:93 of the instant application.
Applicant further argue  by stating “Other examiner s did not asked to submit TDs”  does not   validate the present examiner  should not ask for submission of TDS. As  applicants  themselves also stated that : There are dependent claims in the reference patents/ application that recite some overlapping features with those of the instant claims”  Which required   submission of TDs as above rejections are the rejections are ODP rejections.
  For the allowance of the instant application  applicant  respectfully is asked  to submit the TDS. 



Conclusion

Claims 1, 6-8, 10-14, 17-19 are rejected no claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD Y MEAH/           Examiner, Art Unit 1652